DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,722,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims can be construed to encompass the subject matter of the instant claims.
Allowable Subject Matter
Claims 1-20 would be allowable upon applicant submitting a proper, timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Per claim 1, while it is known in the art to provide a durable and collapsible strainer basket for pool equipment, the strainer basket comprising:

a flexible basket extending downward from the rigid annular top portion, the radially extending rim of the rigid annular top portion comprising a downward facing surface that extends radially outward beyond the flexible basket and that is positioned to rest on a ledge of a pool equipment cavity (see, for example, US 2016/0023138), in the examiner’s opinion, the prior art fails to teach or render obvious
wherein the flexible basket comprises a tapered outer shape formed by two or more flexible silicone annular sections having a plurality of holes passing therethrough, and
wherein the two or more flexible silicone annular sections are configured to be collapsible such that the flexible basket comprises a collapsed configuration and an expanded configuration, wherein a height of the strainer basket is smaller when the flexible basket is in the collapsed configuration than when the flexible basket is in the expanded configuration.
Per claim 6, while it is known in the art to provide a durable and collapsible strainer basket for pool equipment, the strainer basket comprising:
an annular top portion comprising a central opening and a radially extending rim, the annular top portion comprising a first polymer material; and

wherein the first polymer material comprises sufficient rigidity to retain an annular shape of the annular top portion (see, for example, US 2016/0023138), in the examiner’s opinion, the prior art fails to teach or render obvious wherein the first polymer material comprises a greater rigidity than the second polymer material,
wherein the radially extending rim of the annular top portion comprises a downward facing surface that extends radially outward beyond the flexible basket portion and that is positioned to rest on a ledge of a pool equipment cavity,
wherein the flexible basket portion comprises two or more flexible annular sections having a plurality of holes passing therethrough, and
wherein the two or more flexible annular sections are configured to be collapsible such that the flexible basket portion comprises a collapsed configuration and an expanded configuration, wherein a height of the strainer basket is smaller when the flexible basket portion is in the collapsed configuration than when the flexible basket portion is in the expanded configuration.
Per claim 13, A silicone strainer basket assembly for pool equipment, the silicone strainer basket assembly comprising:
a top portion comprising an annular shape that defines a central opening and a radially extending rim; and

wherein the radially extending rim comprises a downward facing surface that extends radially outward beyond the strainer portion and that is positioned to rest on a ledge of a pool equipment cavity,
wherein the strainer portion comprises an annular wall extending downward from the top portion and a floor positioned at a lower end of the annular wall such that the strainer portion defines a basket for collection of debris,
the strainer portion comprising a plurality of openings to allow water to pass therethrough, and
wherein the strainer portion comprises silicone (see, for example US 2015/0354241), in the examiner’s opinion the prior art fails to teach or render obvious the top portion comprises a material having a greater rigidity than the silicone of the strainer portion.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/17/21